DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 4-8, 11-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (US 2009/0066334).
	With respect to claim 1, Peter disclose a method for steering a downhole tool, comprising: receiving an electromagnetic (EM) signal from the downhole tool (see paragraph 24), wherein the downhole tool is in a wellbore in a formation (see figures 1 and 2), and wherein the EM signal comprises a gap voltage and a gap current that are measured across a gap sub in the downhole tool (see paragraph 24); determining a gap impedance based at least partially upon the gap voltage and the gap current (see paragraphs 24 and 25); determining a first formation resistivity at a first location in the wellbore based at least partially upon the gap impedance (see paragraphs 24 and 25); and steering the downhole tool based at least partially upon the first formation resistivity 
With respect to claim 11, Peter disclose a method for steering a drill bit of a downhole tool, comprising: transmitting a first electromagnetic (EM) signal from the downhole tool to a computing system at the surface, wherein the downhole tool is in a wellbore in a formation (see paragraph 24); measuring a gap voltage across a gap sub in the downhole tool while the first EM signal is being transmitted (see paragraph 24); measuring a gap current across the gap sub in the downhole tool while the first EM signal is being transmitted (see paragraph 23); transmitting a second EM signal from the downhole tool to the computing system, wherein the second EM signal comprises the gap voltage and the gap current (see paragraphs 24 and 25); and steering the drill bit based at least partially upon the gap voltage and the gap current (see paragraphs 5 and 7, wherein an operator prevents unnecessary drilling, i.e. steers).
With respect to claim 16, Peter disclose a system, comprising: a downhole tool (see figure 1) configured to transmit an electromagnetic (EM) telemetry signal (see paragraph 24), wherein the downhole tool comprises: a gap sub (33); and a sensor (see paragraph 23) configured to measure a gap voltage and a gap current across the gap sub; and a computing system (see paragraph 24) configured to: receive the EM telemetry signal, wherein the EM telemetry signal comprises the gap voltage and the gap current (see paragraph 24); determine a gap impedance based at least partially upon the gap voltage and the gap current (see paragraphs 24 and 25); determine a formation resistivity around the downhole tool based at least partially upon the gap impedance (see paragraphs 24 and 25); and steer the downhole tool based at least 
With respect to claims 4 and 18, Peter disclose comprising determining a second formation resistivity at a second location in the wellbore based at least partially upon the gap impedance, and determining a difference between the first formation resistivity and the second formation resistivity, wherein the difference indicates a boundary between a first layer of the formation at the first location and a second layer of the formation at the second location, wherein the boundary is between the gap sub and a drill bit of the downhole tool (see paragraph 3, wherein as the bore is drilled the interface would be between the gap sub and drill bit).
With respect to claim 5, Peter disclose comprising determining a third formation resistivity at a third location in the wellbore based at least partially upon the gap impedance, and determining a second difference between the second formation resistivity and the third formation resistivity, wherein the second difference indicates a second boundary between the second layer of the formation at the second location and a third layer of the formation at the third location, wherein the second boundary is between the gap sub and the drill bit of the downhole too (see paragraph 3, wherein the data is taken during drilling to determine resistivity of the wellbore).
With respect to claim 6, Peter disclose wherein that the measured conductance of the gap is dominated by the conductance of the formation (see paragraph 22).  It would have been obvious to one having ordinary skill in the art  the first formation resistivity is determined based at least partially upon a vertical sensitivity of the gap impedance, and wherein the vertical sensitivity of the gap impedance is greater when a 
With respect to claim 7, Peter disclose wherein the gap impedance is determined based at least partially upon a resistivity contrast of a fluid in the wellbore (see paragraphs 23 and 24, wherein fluids are present in wellbores).
With respect to claim 8, Peter disclose further comprising determining a type of fluid in the wellbore proximate to the downhole tool, wherein the first formation resistivity is also determined based at least partially upon the type of the fluid (see paragraph 5 wherein the nature of fluids encountered is determined with a measurement sensor).
With respect to claim 12, Peter disclose further comprising receiving a third signal from the computing system using the downhole tool, wherein the third signal comprises instructions to steer the drill bit based at least partially upon the gap voltage and the gap current (see paragraphs 5 and 28, wherein the path is planned).
With respect to claim 13, Peter disclose further comprising determining, using the computing system, a gap impedance based at least partially upon the gap voltage and the gap current (see paragraph 24).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3, 9, 10, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter.
	With respect to claims 2, 14, and 17, Peter disclose keeping a log of the formation resistivity (see paragraph 24).  The Examiner hereby takes Official Notice that it is well known in the art to drill more than one wellbore within a formation.  It would have been obvious to one having ordinary skill in the art to have drilled another wellbore, wherein this data would be stored in a log and wherein the log is sued to store the borehole resistivity characteristics.  
With respect to claim 3, Peter disclose wherein the library also comprises formation resistivity data corresponding to the gap impedance data, and wherein the formation resistivity data is estimated in the one or more other wellbores in the formation (see paragraph 24).
	With respect to claims 9, 10, 19 and 20, Peter disclose determining interfaces and planning wellbore paths.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected one of the first or second layers in order to optimize the drilling procedure and keep the drill bit on the desired path.
.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilson et al. (US 2018/0223655 and USP 10,641,087) disclose inductive cavity sensors for resistivity tools.  Ma et al. (US 2018/0245458) disclose hybrid transceiver for downhole telemetry.  Clark (USP 7,962,287) disclose method and apparatus for optimizing magnetic signals and detecting casing and resistivity.  Clark (USP 7,703,548) disclose magnetic ranging while drilling parallel wells.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672